           Case 5:19-cv-02520-NC Document 44 Filed 06/14/19 Page 1 of 6




 1   Ryan W. Koppelman (State Bar No. 290704)
     ALSTON & BIRD LLP
 2   1950 University Avenue, 5th Floor
     East Palo Alto, CA 94303
 3   Telephone: 650-838-2000
     Facsimile: 650-838-2001
 4   E-mail: ryan.koppelman@alston.com
 5   Attorney for Defendants
 6   NOKIA CORPORATION, NOKIA OF AMERICA
     CORPORATION, NOKIA SOLUTIONS AND
 7   NETWORKS US LLC, NOKIA SOLUTIONS AND
     NETWORKS OY, and NOKIA TECHNOLOGIES OY
 8   Additional counsel listed on signature pages
 9
10                                UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12   CONTINENTAL AUTOMOTIVE SYSTEMS,
13   INC.,                                          Case No. 19-cv-2520-NC

14                 Plaintiff,                       ADMINISTRATIVE MOTION FOR
                                                    TRANSFER AND DISTRICT-WIDE
15          v.                                      REASSIGNMENT PURSUANT TO L.R. 3-
                                                    2(h)
16   AVANCI, LLC, AVANCI PLATFORM
     INTERNATIONAL LIMITED, NOKIA
17   CORPORATION, NOKIA OF AMERICA
     CORPORATION, NOKIA SOLUTIONS AND
18   NETWORKS US LLC, NOKIA SOLUTIONS
     AND NETWORKS OY, NOKIA
19   TECHNOLOGIES OY, CONVERSANT
     WIRELESS LICENSING SARL, OPTIS UP
20   HOLDINGS LLC, OPTIS CELLULAR
     TECHNOLOGY, LLC, OPTIS WIRELESS
21   TECHNOLOGY, LLC,

22                 Defendants.

23
24
25
26
27
28
                    ADMIN MOTION FOR TRANSFER AND DISTRICT-WIDE REASSIGNMENT
                                       Case No. 19-cv-2520-NC
                                                  i
            Case 5:19-cv-02520-NC Document 44 Filed 06/14/19 Page 2 of 6




 1           Pursuant to Civil L.R. 3-2(h), Defendants1 hereby respectively move the Court to enter an order
 2   to re-assign this case on a district-wide basis. Plaintiff pleads antitrust claims in this case, and the
 3   Local Rules exclude cases involving antitrust claims from the division-specific venue rule. They must
 4   be assigned on a district-wide basis. See L.R. 3-2(c). As a result of how Plaintiff filed its Complaint,
 5   the Clerk of Court incorrectly assigned this case to the San Jose Division based on intradistrict venue,
 6   instead of assigning it on a district-wide basis. As more fully explained below, Defendants respectively
 7   moves the Court to correct this error.2
 8           In the Complaint, Plaintiff alleges multiple antitrust violations of the Sherman Act. (D.I. 1 at
 9   p. 1-2, ¶¶161-188). Plaintiff relies on its Sherman Act claims for venue and Federal question
10   jurisdiction. Id. at ¶¶52, 55. While Plaintiff did reference the Sherman Act on its civil coversheet,
11   Plaintiff, however, did not check the “410 Antitrust” box on its civil coversheet, and instead checked
12   “190 Other Contract.” (D.I. 1-1 at p. 1.) In its “Intradistrict Assignment” paragraph in the Complaint,

13   Plaintiff incorrectly alleges that this case should be assigned to the San Jose Division “because a
14   substantial part of the events or omissions which give rise to the claim occurred in Santa Clara
15   County.” (D.I. 1 at ¶ 62). This Intradistrict Assignment statement tracks the inapplicable portion of
16   Local Rule 3-2(c), which deals with the assignment of cases other than antitrust cases. Local Rule 3-
17   2(c) provides:
18           (c) Assignment to a Division. Pursuant to the Court’s Assignment Plan, the Clerk
             shall assign civil actions and proceedings for which this district is the proper venue
19           to the court division serving the county in which the action arises. A civil action
             arises in the county in which a substantial part of the events or omissions which
20
21   1
       This motion is made by Nokia Corporation, Nokia of America Corporation, Nokia Solutions and
22   Networks US LLC, Nokia Solutions and Networks Oy, Nokia Technologies Oy, Defendants Avanci,
     LLC, Avanci Platform International Limited, and Conversant Wireless Licensing SARL (collectively
23   “Defendants”). Nokia Solutions and Networks US LLC was merged with and into Alcatel-Lucent
     USA Inc., effective January 1, 2018. Alcatel-Lucent USA Inc. then changed its name to Nokia of
24   America Corporation, also effective January 1, 2018. Accordingly, Nokia Solutions and Networks
     US LLC is no longer a corporate entity and by making this motion, the named Nokia Defendants do
25   not concede that Nokia Solutions and Networks US LLC was properly served. In the stipulation
     extending the named Nokia Defendant’s deadline to respond to the Complaint, the parties reserved
26   their rights to address this issue at a later date.
     2
       In requesting this administrative relief, Defendants reserve any and all rights to raise any and all
27   defenses to Continental’s allegations at the time such a response to Plaintiff’s Complaint is due,
     including but not limited to defenses related to jurisdiction, venue, or Plaintiff’s failure to state a claim
28   upon which relief may be granted.
                      ADMIN MOTION FOR TRANSFER AND DISTRICT-WIDE REASSIGNMENT
                                         Case No. 19-cv-2520-NC
                                                    1
            Case 5:19-cv-02520-NC Document 44 Filed 06/14/19 Page 3 of 6



             give rise to the claim occurred or in which a substantial part of the property that is
 1           the subject of the action is situated. The following are excluded from this division-
 2           specific venue rule and will be assigned on a district-wide basis: Prisoner Petitions
             (including Death Penalty Habeas Corpus), Bankruptcy, Intellectual Property
 3           Rights, Social Security, Federal Tax Suits, Antitrust and Securities Class Actions.

 4   L.R. 3-2(c) (emphasis added). This procedure is further explained by General Order No. 44, which

 5   details the Court’s Assignment plan and states:

 6           Notwithstanding any other provision of the Assignment Plan, the Clerk shall
             maintain a district-wide system of assignment for prisoner petitions (including
 7           death penalty habeas corpus), bankruptcy, intellectual property rights, Social
             Security, federal tax suits, antitrust and securities class actions. Venue for cases in
 8           these categories shall be proper in any courthouse in this District. These cases shall
             not be reassigned on the basis of intra-district venue.
 9
     General Order No. 44, at p. 1-2.
10
             Consistent with the Local Rules and General Order No. 44, the Clerk conveyed the following
11
     information to the undersigned counsel about the assignment of case involving antitrust claims cases
12
     in general and about this case in particular. The Clerk assigns all cases involving antitrust claims on a
13
     district-wide basis. (Declaration of Ryan W. Koppelman (“Koppelman Decl.”), ¶ 2.) When a civil
14
     coversheet is checked with the “410 Antitrust” nature of suit code, it is assigned district-wide. Id. This
15
     case was not assigned district-wide but instead assigned to the San Jose Division. Id. To the extent the
16
     assignment of this case to the San Jose Division was an error, then the Judge would need to issue an
17
     order to correct it. Id.
18
             Consistent with the Clerk’s statement, the Local Rules provide a mechanism to correct this
19
     assignment error and state:
20
             (h) Transfer of Actions and Proceedings. Whenever a Judge finds, upon the Judge’s
21           own motion or the motion of any party, that a civil action has not been assigned to
             the proper division within this district in accordance with this rule, or that the
22           convenience of parties and witnesses and the interests of justice will be served by
23           transferring the action to a different division within the district, the Judge may order
             such transfer, subject to the provisions of the Court’s Assignment Plan.
24   L.R. 3-2(h) (emphasis added). As this rule anticipates, this action has not been properly assigned in
25   accordance with the Court’s rules. Because the Plaintiff has asserted antitrust claims in its complaint,
26   it should have been assigned on a district-wide basis, and it was not so assigned. It was instead
27   improperly assigned based on intra-district venue, and this should be corrected. Accordingly, pursuant
28
                      ADMIN MOTION FOR TRANSFER AND DISTRICT-WIDE REASSIGNMENT
                                         Case No. 19-cv-2520-NC
                                                    2
           Case 5:19-cv-02520-NC Document 44 Filed 06/14/19 Page 4 of 6




 1   to L.R. 3-2(h), Defendants respectively moves the Court to order the Clerk to randomly re-assign this
 2   case on a district-wide basis to correct this case assignment error.
 3
 4    DATED: June 14, 2019                  ALSTON & BIRD LLP
 5
                                            /s/ Ryan W. Koppelman
 6                                          Ryan W. Koppelman (State Bar No. 290704)
                                            ALSTON & BIRD LLP
 7                                          1950 University Avenue, 5th Floor
                                            East Palo Alto, CA 94303
 8                                          Telephone: 650-838-2000
                                            Facsimile: 650-838-2001
 9                                          E-mail: ryan.koppelman@alston.com
10
                                            Attorneys for Defendants
11                                          NOKIA CORPORATION, NOKIA OF AMERICA
                                            CORPORATION, NOKIA SOLUTIONS AND
12                                          NETWORKS US LLC, NOKIA SOLUTIONS AND
                                            NETWORKS OY, and NOKIA TECHNOLOGIES OY
13
                                            BAKER BOTTS, LLP
14
                                            /s/ Peter K. Huston_________
15                                          BAKER BOTTS, LLP
                                            Peter K. Huston (State Bar No. 150058)
16                                          101 California Street, Suite 3600
                                            San Francisco, CA 94111
17                                          Telephone: 415-291-6200
                                            Facsimile: 415-291-6300
18                                          E-mail: peter.huston@bakerbotts.com
19                                          Attorneys for Defendant,
                                            Conversant Wireless Licensing SARL
20
                                            WINSTON & STRAWN LLP
21
                                            By:     /s/ Jeffrey L. Kessler
22                                          Jeffrey L. Kessler (pro hac vice pending)
                                            jkessler@winston.com
23                                          Aldo A. Badini (SBN 257086)
                                            abadini@winston.com
24                                          Susannah P. Torpey (pro hac vice pending)
                                            storpey@winston.com
25                                          WINSTON & STRAWN LLP
                                            200 Park Avenue
26                                          New York, NY 10166-4193
                                            Telephone: (212) 294-6700
27                                          Facsimile: (212) 294-4700
28
                     ADMIN MOTION FOR TRANSFER AND DISTRICT-WIDE REASSIGNMENT
                                        Case No. 19-cv-2520-NC
                                                   3
     Case 5:19-cv-02520-NC Document 44 Filed 06/14/19 Page 5 of 6



                             Ian L. Papendick (SBN 275648)
 1                           ipapendick@winston.com
                             Jeanifer E. Parsigian (SBN 289001)
 2                           jparsigian@winston.com
                             WINSTON & STRAWN LLP
 3                           101 California Street
                             San Francisco, CA 94111
 4                           Telephone: (415) 591-1000
                             Facsimile: (415) 591-1400
 5
                             Counsel for Defendants Avanci, LLC
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
            ADMIN MOTION FOR TRANSFER AND DISTRICT-WIDE REASSIGNMENT
                               Case No. 19-cv-2520-NC
                                          4
           Case 5:19-cv-02520-NC Document 44 Filed 06/14/19 Page 6 of 6




 1                                       FILER’S ATTESTATION
 2          Pursuant to L.R. 5-1(i)(3), I attest that concurrence in the filing of this document has been
 3   obtained from each of the other signatories shown above and that all signatories have authorized
 4   placement of their electronic signature on this document.
 5
 6                                                       By: /s/ Ryan W. Koppelman__________
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                    ADMIN MOTION FOR TRANSFER AND DISTRICT-WIDE REASSIGNMENT
                                       Case No. 19-cv-2520-NC
                                                  5
